GIBSON, J.
(dissenting). I think the writ should be denied except that the trial court should be prohibited from enforcing that part of his judgment which requires the Turnpike Authority to surrender possession of the condemned strip of land.
That part of the trial court’s judgment which required the payment of the additional sum of $1,350 to conform to the jury’s verdict as a prerequisite to the Turnpike Authority appealing from the jury’s verdict and the judgment thereon is correct under our decisions and the statutes in such case made and provided.
In City of Eufaula v. Ahrens, 58 Okla. 180, 159 P. 327, we said:
“* * * The right of the corporation to take possession of the property and proceed with the work contemplated depends upon the ascertainment of the amount of damages to be paid either by the report of the appraisers or by verdict of the jury and judgment of the court pronounced thereon.”
In State ex rel., etc., v. Brewer, 184 Okla. 129, 87 P. 2d 954, it was held:
“In a condemnation action, where the condemning party has entered upon the property of the landowner prior to the making of the award, section 24, art. 2, of the State Constitution makes the payment of such award a condition precedent to the right of appeal therefrom and trial by jury, and if the condemning party refuses to pay said award, the court has authority to strike his demand for trial by jury and enter judgment for the amount of the compensation awarded.”
In that case only the payment of the commissioners’ award was involved, but the same rule would have been announced if the jury’s verdict had been involved, for therein the court said:
“In interpreting the constitutional and statutory provisions on this subject, they must be strictly construed in favor of the owner and against the condemning party. Stinchcomb v. Oklahoma City (1921) 81 Okla. 250, 198 P. 508. Plaintiff relies on that sentence in the constitutional provision which states that ‘any party aggrieved shall have the right of appeal, without bond, and a trial by jury in a court of record.’ But it fails to consider the ensuing provision which states that ‘when possession is taken of property condemned for any public use, the owner shall be entitled to the immediate receipt of the compensation awarded, without prejudice to the right of either party to prosecute further proceedings for the judicial determination of the sufficiency or insufficiency of such compensation.’ The entire provision must be construed together. When so done, it will be observed that there are two rights guaranteed: (1) The right of the landowner to immediate payment of compensation when the condemning party takes possession of the premises; and (2) the right of the condemning party when he feels aggrieved, to an appeal and trial by jury. Where the condemning party takes possession prior to the award of the commissioners, as in this case, the landowner is, upon the rendition of the award, entitled to the immediate receipt of the compensation awarded and either party is then entitled to appeal, without bond, and have a trial by jury. The phrase, “without prejudice to the right of either party to prosecute further proceedings for the judicial determination of the sufficiency or insufficiency of such compensation,’ simply means that the payment of the compensation awarded shall not operate as a waiver or estoppel, or affect the right of either party to appeal. In this situation, the right of the landowner is a prior right. The condemning *545party cannot ask the enforcement of its right to appeal and trial by jury, and at the same time fail to perform its prior duty required by the Constitution for the protection of its adversary. To permit this would inevitably result in failure to accomplish the purpose of the fundamental law. Therefore, under such circumstances, the right of the landowner must be construed as a condition precedent to the recognition of the right guaranteed to the condemning party.”
Tit. 66 O. S. 1951 §56 provides:
“Either party aggrieved may appeal from the decision of the district court to the Supreme Court; but such review or appeal shall not delay the prosecution of the work on such railroad over the premises in question, if such corporation shall first have paid to the owner of said real property, or deposited with the said clerk for said owner, the amount so assessed by said commissioners or district court; * *
Tit. 69 O.S. 1951 §46, par. 6, provides:
“Either party aggrieved may appeal to the Supreme Court from the decision of the District Court on Exceptions to the Report of Commissioners, or Jury Trial; but such review or appeal shall not delay the prosecution of the work on such highway over the premises in question if the Award of Commissioners, or Jury, as the case may be, has been deposited with the clerk for said owner * *
References to “District Court” in §66, supra, and to “jury” in §46, supra, have no meaning if the condemnor can take possession of the landowner’s property and retain both the property and the money damages while the condemnor appeals from the jury’s award.
In a similar situation we have said “the right of a landowner is a prior right.” Not so here. The Turnpike Authority has the landowner’s property without paying just compensation therefor. That violates the landowner’s constitutional rights as well as our statutes.
Furthermore, it is unjust to require the landowner to await the pleasure of the condemnor for the payment of the award. He has no assurance that it ever will be paid. He cannot issue execution on the judgment, for the con-demnor’s property and its hopes are mortgaged for many millions of dollars. Collection through a receiver would not be possible or feasible.
69 O. S. 1951 §658 provides that the trial court may make such orders as may be just to the Authority and to the landowner.
The effect of the majority opinion is to hold that the trial court abused its discretion, authorized by statute, when it required the Authority to pay from its millions the relatively paltry sum of $1,350 as a prerequisite to appealing from the jury’s verdict.
I respectfully dissent.